                      Case 20-15828-RAM      Doc 23    Filed 07/22/20    Page 1 of 2




          ORDERED in the Southern District of Florida on July 21, 2020.




                                                                 Robert A. Mark, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION


       In re:
       ELIZABETH N. RODIL,                            Case No.: 20-15828-RAM
                                                      Chapter 7
              Debtor.
       ____________________________/

          ORDER GRANTING CHAPTER 7 TRUSTEE’S AGREED EX-PARTE MOTION FOR
            (1) EXTENSION OF TIME FOR TRUSTEE TO OBJECT TO THE DEBTOR’S
             CLAIMED EXEMPTIONS; AND (2) EXTENSION OF TIME FOR TRUSTEE
                  AND OFFICE OF THE UNITED STATES TRUSTEE TO FILE A
                    COMPLAINT OBJECTING TO DEBTOR’S DISCHARGE

                THIS MATTER came before the Court upon the Chapter 7 Trustee, Marcia T. Dunn’s

       (“Trustee”) Agreed Ex-Parte Motion for (1) Extension of Time for Trustee to Object to the

       Debtor’s Claimed Exemptions; and (2) Extension of Time for Trustee and Office of the United

       States Trustee to File a Complaint Objecting to Debtor’s Discharge (the “Motion”) [D.E. 22].

       The Court, having considered the record and reviewed the Motion, and acknowledging the
              Case 20-15828-RAM         Doc 23       Filed 07/22/20   Page 2 of 2




agreement between the parties hereto to the relief requested therein, and for good cause shown,

does hereby

       ORDER and ADJUDGE that:

       1.     The Trustee’s Motion is GRANTED.

       2.     The deadline for the Trustee to file any objections to the Debtor’s claimed

exemptions is extended through and including September 22, 2020.

       3.     The deadline for the Trustee and the Office of the United States Trustee to file a

complaint objecting to the Debtor’s discharge pursuant to 11 U.S.C. § 727, is extended through

and including September 22, 2020.

       4.     These extensions are without prejudice as to the Trustee and the Office of the

United States Trustee seeking further extensions by agreement or otherwise.

                                        #        #      #

Submitted by:
Michael P. Dunn, Esq.
Florida Bar No. 100705
DUNN LAW, P.A.
Counsel for Marcia T. Dunn, Trustee
66 West Flagler Street, Suite 400
Miami, Florida 33130
Tel: 786-433-3866
Fax: 786-260-0269
michael.dunn@dunnlawpa.com

Attorney Dunn is directed to serve a conformed copy of this Order upon the Debtor(s) and to file
a certificate of service with the Court.
